KRUEGER, Judge.
Appellant was convicted for the offense of failing to stop and render aid to an occupant of a station wagon with which he collided while driving a truck in the town of Laredo. His punishment was assessed at confinement in the state penitentiary for a term of two years.
There are not any bills of exception complaining of the admission of any evidence nor any objections to the court’s charge in the record. Consequently, the only matter presented for review is the sufficiency of the evidence to sustain his conviction. The record reflects that appellant knew that he had collided with a station wagon; that he did not stop and offer to render any aid to the injured child but drove on some fourteen blocks when he stopped to examine his truck for the purpose of ascertaining what damage his truck .had sustained as the result of the collision.
*440The doctor who treated the child after it was carried to a hospital testified that the child had sustained a serious head injury; that the skull was fractured and fragments of bone had been driven into the brain which he removed; that some time later he had to perform another operation and remove an abscess on the brain. We deem the evidence sufficient to sustain the conviction.
In his motion for a new trial, appellant complains for the first time of the admission of evidence relating to the seriousness of the injury; the visible display of the injuries of the child to the jury; and certain argument indulged in by the district attorney; but no objections were made thereto and no exceptions taken, therefore, the same cannot be considered by this Court. See Rollins v. State, 122 Tex. Cr. R. 119 (53 S. W. (2d) 786) ; Elizondo v. State, 130 Tex. Cr. R. 393 (94 S. W. (2d) 457) ; Caesar v. State, 135 Tex. Cr. R. 5 (117 S. W. (2d) 66) ; Perdew v. State, 137 Tex. Cr. R. 152 (128 S. W. (2d) 60).
No error of a reversible nature appearing in the record, the judgment of the trial court is affirmed.
Opinion approved by the Court.